— Determination unanimously confirmed without costs and petition dismissed. Memorandum: In light of the seriousness of the charges against petitioner and the need to maintain police discipline and integrity, we find that the penalty of demotion of petitioner was not so disproportionate to the offenses sustained as to shock one’s sense of fairness (see, Matter of Berenhaus v Ward, 70 NY2d 436, 445; Matter of McGurn v Mosca, 144 AD2d 365, 366). (Article 78 Proceeding Transferred by Order of Supreme Court, Onondaga County, Reagan, J.) Present — Callahan, J. P., Boomer, Pine, Lawton and Fallon, JJ.